
	
		II
		112th CONGRESS
		2d Session
		S. 2091
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Enzi introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reform the
		  international tax system of the United States, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the United States Job Creation and
			 International Tax Reform Act of 2012.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					TITLE I—Participation exemption system for taxation of foreign
				income
					Sec. 101. Deduction for dividends received by domestic
				corporations from certain foreign corporations.
					Sec. 102. Application of dividends received deduction to
				certain sales and exchanges of stock.
					Sec. 103. Deduction for foreign intangible income derived from
				trade or business within the United States.
					Sec. 104. Treatment of deferred foreign income upon transition
				to participation exemption system of taxation.
					TITLE II—Other international tax reforms
					Subtitle A—Modifications of subpart F
					Sec. 201. Treatment of low-taxed foreign income as subpart F
				income.
					Sec. 202. Permanent extension of look-thru rule for controlled
				foreign corporations.
					Sec. 203. Permanent extension of exceptions for active
				financing income.
					Sec. 204. Foreign base company income not to include sales or
				services income.
					Subtitle B—Modifications related to foreign tax
				credit
					Sec. 211. Modification of application of sections 902 and 960
				with respect to post-2012 earnings.
					Sec. 212. Separate foreign tax credit basket for foreign
				intangible income.
					Sec. 213. Inventory property sales source rule exceptions not
				to apply for foreign tax credit limitation.
					Subtitle C—Allocation of interest on worldwide
				basis
					Sec. 221. Acceleration of election to allocate interest on a
				worldwide basis.
				
			IParticipation
			 exemption system for taxation of foreign income
			101.Deduction for
			 dividends received by domestic corporations from certain foreign
			 corporations
				(a)Allowance of
			 deductionPart VIII of
			 subchapter B of chapter 1 is amended by inserting after section 245 the
			 following new section:
					
						245A.Dividends
				received by domestic corporations from certain foreign corporations
							(a)In
				generalIn the case of any
				dividend received from a controlled foreign corporation by a domestic
				corporation which is a United States shareholder with respect to such
				controlled foreign corporation, there shall be allowed as a deduction an amount
				equal to 95 percent of the qualified foreign-source portion of the
				dividend.
							(b)Treatment of
				electing noncontrolled section 902 corporations as controlled foreign
				corporations
								(1)In
				generalIf a domestic corporation elects the application of this
				subsection for any noncontrolled section 902 corporation with respect to the
				domestic corporation, then, for purposes of this title—
									(A)the noncontrolled
				section 902 corporation shall be treated as a controlled foreign corporation
				with respect to the domestic corporation, and
									(B)the domestic
				corporation shall be treated as a United States shareholder with respect to the
				noncontrolled section 902 corporation.
									(2)Election
									(A)Time of
				electionAny election under this subsection with respect to any
				noncontrolled section 902 corporation shall be made not later than the due date
				for filing the return of tax for the first taxable year of the taxpayer with
				respect to which the foreign corporation is a noncontrolled section 902
				corporation with respect to the taxpayer (or, if later, the first taxable year
				of the taxpayer for which this section is in effect).
									(B)Revocation of
				electionAny election under this subsection, once made, may be
				revoked only with the consent of the Secretary.
									(C)Controlled
				groupsIf a domestic corporation making an election under this
				subsection with respect to any noncontrolled section 902 corporation is a
				member of a controlled group of corporations (within the meaning of section
				1563(a), except that more than 50 percent shall be substituted
				for at least 80 percent each place it appears therein), then,
				except as otherwise provided by the Secretary, such election shall apply to all
				members of such group.
									(c)Qualified
				foreign-Source portion of dividendsFor purposes of this
				section—
								(1)Qualified
				foreign-source portion
									(A)In
				generalThe qualified foreign-source portion of any dividend is
				an amount which bears the same ratio to such dividend as—
										(i)the post-2012
				undistributed qualified foreign earnings, bears to
										(ii)the total
				post-2012 undistributed earnings.
										(B)Post-2012
				undistributed earningsThe term post-2012 undistributed
				earnings means the amount of the earnings and profits of a controlled
				foreign corporation (computed in accordance with sections 964(a) and 986)
				accumulated in taxable years beginning after December 31, 2012—
										(i)as
				of the close of the taxable year of the controlled foreign corporation in which
				the dividend is distributed, and
										(ii)without
				diminution by reason of dividends distributed during such taxable years.
										(C)Post-2012
				undistributed qualified foreign earningsThe term post-2012
				undistributed qualified foreign earnings means the portion of the
				post-2012 undistributed earnings which is attributable to income other
				than—
										(i)income described
				in section 245(a)(5)(A), or
										(ii)dividends
				described in section 245(a)(5)(B).
										(2)Ordering rule
				for distributions of earnings and profitsDistributions shall be
				treated as first made out of earnings and profits of a controlled foreign
				corporation which are not post-2012 undistributed earnings and then out of
				post-2012 undistributed earnings.
								(d)Disallowance of
				foreign tax credit, etc
								(1)In
				generalNo credit shall be
				allowed under section 901 for any taxes paid or accrued (or treated as paid or
				accrued) with respect to the qualified foreign-source portion of any
				dividend.
								(2)Denial of
				deductionNo deduction shall be allowed under this chapter for
				any tax for which credit is not allowable under section 901 by reason of
				paragraph (1).
								(3)Coordination
				with section 78Section 78
				shall not apply to any tax for which credit is not allowable under section 901
				by reason of paragraph (1).
								(4)Treatment of
				nondeductible portion in applying foreign tax credit limitFor
				purposes of applying the limitation under section 904(a), the remaining 5
				percent of the qualified foreign-source portion of any dividend with respect to
				which a deduction is not allowable to the domestic corporation under subsection
				(a) shall be treated as income from sources within the United States.
								(e)Special rules
				for hybrid dividends
								(1)In
				generalSubsection (a) shall not apply to any dividend received
				by a United States shareholder from a controlled foreign corporation if the
				dividend is a hybrid dividend.
								(2)Hybrid
				dividends of tiered controlled foreign corporationsIf a
				controlled foreign corporation with respect to which a domestic corporation is
				a United States shareholder receives a hybrid dividend from any other
				controlled foreign corporation with respect to which such domestic corporation
				is also a United States shareholder, then, notwithstanding any other provision
				of this title—
									(A)the hybrid
				dividend shall be treated for purposes of section 951(a)(1)(A) as subpart F
				income of the receiving controlled foreign corporation for the taxable year of
				the controlled foreign corporation in which the dividend was received,
				and
									(B)the United States
				shareholder shall include in gross income an amount equal to the shareholder's
				pro rata share (determined in the same manner as under section 951(a)(2)) of
				the subpart F income described in subparagraph (A).
									(3)Denial of
				foreign tax credit, etcThe rules of subsection (d) shall apply
				to any hybrid dividend received by, or any amount included under paragraph (2)
				in the gross income of, a United States shareholder, except that, for purposes
				of applying subsection (d)(4), all of such dividend or amount shall be treated
				as income from sources within the United States.
								(4)Hybrid
				dividendThe term hybrid dividend means an amount
				received from a controlled foreign corporation—
									(A)which is treated
				as a dividend for purposes of this title, and
									(B)for which the
				controlled foreign corporation received a deduction (or similar tax benefit)
				under the laws of the country in which the controlled foreign corporation was
				created or organized.
									(f)DefinitionsFor
				purposes of this section—
								(1)United States
				shareholderThe term United States shareholder has
				the meaning given such term in section 951(b).
								(2)Controlled
				foreign corporationThe term controlled foreign
				corporation has the meaning given such term in section 957(a).
								(3)Noncontrolled
				section 902 corporationThe
				term noncontrolled section 902 corporation has the meaning given
				such term in section 904(d)(2)(E)(i).
								(g)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the provisions of
				this
				section.
							.
				(b)Application of
			 holding period requirementSubsection (c) of section 246 is
			 amended—
					(1)by striking
			 or 245 in paragraph (1) and inserting 245, or
			 245A, and
					(2)by adding at the
			 end the following new paragraph:
						
							(5)Special rules
				for qualified foreign-source portion of dividends received from controlled
				foreign corporations
								(A)1-year holding
				period requirementFor
				purposes of section 245A—
									(i)paragraph (1)(A)
				shall be applied—
										(I)by substituting
				365 days for 45 days each place it appears,
				and
										(II)by substituting
				731-day period for 91-day period, and
										(ii)paragraph (2) shall not apply.
									(B)Status must be
				maintained during holding periodFor purposes of section 245A,
				the holding period requirement of this subsection shall be treated as met only
				if—
									(i)the controlled
				foreign corporation referred to in section 245A(a) is a controlled foreign
				corporation at all times during such period, and
									(ii)the taxpayer is a
				United States shareholder (as defined in section 951) with respect to such
				controlled foreign corporation at all times during such period.
									(C)Special rules
				for electing noncontrolled section 902 corporationsIn the case
				of an election under section 245A(b) to treat a noncontrolled section 902
				corporation as a controlled foreign corporation, the requirements of
				subparagraph (B) shall be treated as met for any continuous period ending on
				the day before the effective date of the election for which the taxpayer met
				the ownership requirements of section 904(d)(2)(E) with respect to such
				corporation.
								.
					(c)Application of
			 rules generally applicable to deductions for dividends received
					(1)Treatment of
			 dividends from tax-exempt corporationsParagraph (1) of section 246(a) is amended
			 by striking and 245 and inserting 245, and
			 245A.
					(2)Assets
			 generating tax-exempt portion of dividend not taken into account in allocating
			 and apportioning deductible expensesParagraph (3) of section
			 864(e) is amended by striking or 245(a) and inserting ,
			 245(a), or 245A.
					(3)Coordination
			 with section 1059Subparagraph (B) of section 1059(b)(2) is
			 amended by striking or 245 and inserting 245, or
			 245A.
					(d)Conforming
			 amendments
					(1)Clause (vi) of
			 section 56(g)(4)(C) is amended by inserting 245A or before
			 965.
					(2)Subsection (b) of
			 section 951 is amended—
						(A)by striking
			 subpart and inserting title, and
						(B)by adding at the
			 end the following: Such term shall include, with respect to any entity
			 treated as a controlled foreign corporation under section 245A(b), any domestic
			 corporation treated as a United States shareholder with respect to such entity
			 under such section..
						(3)Subsection (a) of
			 section 957 is amended—
						(A)by striking
			 subpart in the matter preceding paragraph (1) and inserting
			 title, and
						(B)by adding at the
			 end the following: Such term shall include any entity treated as a
			 controlled foreign corporation under section 245A(b)..
						(4)The table of sections for part VIII of
			 subchapter B of chapter 1 is amended by inserting after the item relating to
			 section 245 the following new item:
						
							
								Sec. 245A. Dividends received by domestic corporations from
				certain foreign
				corporations.
							
							.
					(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2012, and to taxable years of United States shareholders
			 with or within which such taxable years of foreign corporations end.
				102.Application of
			 dividends received deduction to certain sales and exchanges of stock
				(a)Sales by United
			 States persons of stock in CFCSection 1248 is amended by
			 redesignating subsection (j) as subsection (k) and by inserting after
			 subsection (i) the following new subsection:
					
						(j)Coordination
				with dividends received deduction
							(1)In
				generalIn the case of the sale or exchange by a domestic
				corporation of stock in a foreign corporation held for 1 year or more, any
				amount received by the domestic corporation which is treated as a dividend by
				reason of this section shall be treated as a dividend for purposes of applying
				section 245A.
							(2)Losses
				disallowedIf a domestic corporation—
								(A)sells or
				exchanges stock in a foreign corporation in a taxable year of the domestic
				corporation with or within which a taxable year of the foreign corporation
				beginning after December 31, 2012, ends, and
								(B)met the ownership
				requirements of subsection (a)(2) with respect to such stock,
								no
				deduction shall be allowed to the domestic corporation with respect to any loss
				from the sale or
				exchange..
				(b)Sale by a CFC
			 of a lower tier CFCSection 964(e) is amended by adding at the
			 end the following new paragraph:
					
						(4)Coordination
				with dividends received deduction
							(A)In
				generalIf, for any taxable year of a controlled foreign
				corporation beginning after December 31, 2012, any amount is treated as a
				dividend under paragraph (1) by reason of a sale or exchange by the controlled
				foreign corporation of stock in another foreign corporation held for 1 year or
				more, then, notwithstanding any other provision of this title—
								(i)the qualified
				foreign-source portion of such dividend shall be treated for purposes of
				section 951(a)(1)(A) as subpart F income of the selling controlled foreign
				corporation for such taxable year,
								(ii)a United States
				shareholder with respect to the selling controlled foreign corporation shall
				include in gross income for the taxable year of the shareholder with or within
				which such taxable year of the controlled foreign corporation ends an amount
				equal to the shareholder's pro rata share (determined in the same manner as
				under section 951(a)(2)) of the amount treated as subpart F income under clause
				(i), and
								(iii)the deduction
				under section 245A(a) shall be allowable to the United States shareholder with
				respect to the subpart F income included in gross income under clause (ii) in
				the same manner as if such subpart F income were a dividend received by the
				shareholder from the selling controlled foreign corporation.
								(B)Effect of loss
				on earnings and profitsFor purposes of this title, in the case
				of a sale or exchange by a controlled foreign corporation of stock in another
				foreign corporation in a taxable year of the selling controlled foreign
				corporation beginning after December 31, 2012, to which this paragraph would
				apply if gain were recognized, the earnings and profits of the selling
				controlled foreign corporation shall not be reduced by reason of any loss from
				such sale or exchange.
							(C)Qualified
				foreign-source portionFor purposes of this paragraph, the
				qualified foreign-source portion of any amount treated as a dividend under
				paragraph (1) shall be determined in the same manner as under section
				245A(c).
							.
				103.Deduction for
			 foreign intangible income derived from trade or business within the United
			 States
				(a)In
			 generalPart VIII of
			 subchapter B of chapter 1 is amended by adding at the end the following new
			 section:
					
						250.Foreign
				intangible income derived from trade or business within the United
				States
							(a)In
				generalIn the case of a
				domestic corporation, there shall be allowed as a deduction an amount equal to
				50 percent of the qualified foreign intangible income of such domestic
				corporation for the taxable year.
							(b)Qualified
				foreign intangible income
								(1)In
				generalThe term qualified foreign intangible income
				means, with respect to any domestic corporation, foreign intangible income
				which is derived by the domestic corporation from the active conduct of a trade
				or business within the United States with respect to the intangible property
				giving rise to the income.
								(2)Requirements
				relating to trade or business within the United StatesFor purposes of this section, foreign
				intangible income shall be treated as derived by a domestic corporation from
				the active conduct of a trade or business within the United States only
				if—
									(A)the domestic corporation developed,
				created, or produced within the United States the intangible property giving
				rise to the income, or
									(B)in any case in which the domestic
				corporation acquired such intangible property, the domestic corporation added
				substantial value to the property through the active conduct of such trade or
				business within the United States.
									(c)Foreign
				intangible incomeFor purposes of this section—
								(1)In
				generalThe term foreign intangible income means any
				intangible income which is derived in connection with—
									(A)property which is
				sold, leased, licensed, or otherwise disposed of for use, consumption, or
				disposition outside the United States, or
									(B)services provided
				with respect to persons or property located outside the United States.
									(2)Exceptions for
				certain incomeThe following amounts shall not be taken into
				account in computing foreign intangible income:
									(A)Any amount
				treated as received by the domestic corporation under section 367(d)(2) with
				respect to any intangible property.
									(B)Any payment under
				a cost-sharing arrangement entered into under section 482.
									(C)Any amount
				received from a controlled foreign corporation with respect to which the
				domestic corporation is a United States shareholder to the extent such amount
				is attributable or properly allocable to income which is—
										(i)effectively
				connected with the conduct of a trade or business within the United States and
				subject to tax under this chapter, or
										(ii)subpart F
				income.
										For
				purposes of clause (ii), amounts not otherwise treated as subpart F income
				shall be so treated if the amount creates (or increases) a deficit which under
				section 952(c) may reduce the subpart F income of the payor or any other
				controlled foreign corporation.(3)Intangible
				incomeThe term intangible income means gross income
				from—
									(A)the sale, lease, license, or other
				disposition of property in which intangible property is used directly or
				indirectly, or
									(B)the provision of
				services related to intangible property or in connection with property in which
				intangible property is used directly or indirectly,
									to the
				extent that such gross income is properly attributable to such intangible
				property.(4)Deductions to be taken into
				accountThe gross income of a
				domestic corporation taken into account under this subsection shall be reduced,
				under regulations prescribed by the Secretary, so as to take into account
				deductions properly allocable to such income.
								(5)Intangible propertyThe term intangible property
				has the meaning given such term by section 936(h)(3)(B).
								(d)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the provisions of
				this
				section.
							.
				(b)Conforming
			 amendmentThe table of sections for part VIII of subchapter B of
			 chapter 1 is amended by adding at the end the following new item:
					
						
							Sec. 250. Foreign intangible
				income derived from trade or business within the United States.
				
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of domestic corporations beginning after December 31, 2012.
				104.Treatment of
			 deferred foreign income upon transition to participation exemption system of
			 taxation
				(a)In
			 generalSection 965 is
			 amended to read as follows:
					
						965.Treatment of
				deferred foreign income upon transition to participation exemption system of
				taxation
							(a)Deduction
				allowedIn the case of a
				domestic corporation which elects the application of this section to any
				controlled foreign corporation with respect to which it is a United States
				shareholder, there shall be allowed as a deduction for the taxable year of the
				United States shareholder with or within which the first taxable year of the
				controlled foreign corporation beginning after December 31, 2012, ends an
				amount equal to 70 percent of the amount determined under subsection (b) for
				the taxable year.
							(b)Eligible
				amountFor purposes of subsection (a)—
								(1)In
				generalThe amount determined under this subsection for a United
				States shareholder with respect to any controlled foreign corporation for the
				taxable year of the shareholder described in subsection (a) is the lesser
				of—
									(A)the shareholder's
				pro rata share of the earnings and profits of the controlled foreign
				corporation described in section 959(c)(3) as of the close of the taxable year
				preceding the first taxable year of the controlled foreign corporation
				beginning after December 31, 2012, or
									(B)an amount equal
				to the sum of—
										(i)the dividends received by the shareholder
				during such taxable year from the controlled foreign corporation which are
				attributable to the earnings and profits described in subparagraph (A),
				plus
										(ii)the increase in
				subpart F income required to be included in gross income of the shareholder for
				the taxable year by reason of the election under paragraph (2).
										(2)Election of
				deemed subpart F inclusionA United States shareholder may elect
				for purposes of paragraph (1)(B)(ii) to treat all (or any portion) of the
				shareholder's pro rata share of the earnings and profits of a controlled
				foreign corporation described in paragraph (1)(A) as subpart F income
				includible in the gross income of the shareholder for the taxable year of the
				shareholder described in subsection (a).
								(3)Ordering
				ruleFor purposes of paragraph (1)(B)(i), distributions shall be
				treated as first made out of earnings and profits of a controlled foreign
				corporation described in paragraph (1)(A).
								(4)DividendThe
				term dividend shall not include amounts includible in gross income
				as a dividend under section 78.
								(c)Disallowance of
				foreign tax credit, etcIn the case of a domestic corporation
				making an election under subsection (a) with respect to any controlled foreign
				corporation—
								(1)In
				generalNo credit shall be
				allowed under section 901 for any taxes paid or accrued (or treated as paid or
				accrued) with respect to the earnings and profits taken into account in
				determining the amount under subsection (b).
								(2)Denial of
				deductionNo deduction shall be allowed under this chapter for
				any tax for which credit is not allowable under section 901 by reason of
				paragraph (1).
								(3)Coordination
				with section 78Section 78
				shall not apply to any tax for which credit is not allowable under section 901
				by reason of paragraph (1).
								(4)Treatment of
				nondeductible portion in applying foreign tax credit limitFor
				purposes of applying the limitation under section 904(a), the remaining 30
				percent of the amount determined under subsection (b) with respect to which a
				deduction is not allowable under subsection (a) shall be treated as income from
				sources within the United States.
								(d)Election To pay
				liability for deemed subpart F income in installments
								(1)In
				generalIn the case of a United States shareholder with respect
				to 1 or more controlled foreign corporations to which elections under
				subsections (a) and (b)(2) apply, such United States shareholder may elect to
				pay the net tax liability determined with respect to its deemed subpart F
				inclusions with respect to such corporations under subsection (b)(2) for the
				taxable year described in subsection (a) in 2 or more (but not exceeding 8)
				equal installments.
								(2)Date for payment
				of installmentsIf an election is made under paragraph (1), the
				first installment shall be paid on the due date (determined without regard to
				any extension of time for filing the return) for the return of tax for the
				taxable year for which the election was made and each succeeding installment
				shall be paid on the due date (as so determined) for the return of tax for the
				taxable year following the taxable year with respect to which the preceding
				installment was made.
								(3)Acceleration of
				paymentIf there is an addition to tax for failure to pay timely
				assessed with respect to any installment required under this subsection, a
				liquidation or sale of substantially all the assets of the taxpayer (including
				in a title 11 or similar case), a cessation of business by the taxpayer, or any
				similar circumstance, then the unpaid portion of all remaining installments
				shall be due on the date of such event (or in the case of a title 11 or similar
				case, the day before the petition is filed).
								(4)Proration of
				deficiency to installmentsIf
				an election is made under paragraph (1) to pay the net tax liability described
				in paragraph (1) in installments and a deficiency has been assessed which
				increases such net tax liability, the increase shall be prorated to the
				installments payable under paragraph (1). The part of the increase so prorated
				to any installment the date for payment of which has not arrived shall be
				collected at the same time as, and as a part of, such installment. The part of
				the increase so prorated to any installment the date for payment of which has
				arrived shall be paid upon notice and demand from the Secretary. This
				subsection shall not apply if the deficiency is due to negligence, to
				intentional disregard of rules and regulations, or to fraud with intent to
				evade tax.
								(5)Time for payment
				of interestInterest payable under section 6601 on the unpaid
				portion of any amount of tax the time for payment of which as been extended
				under this subsection shall be paid annually at the same time as, and as part
				of, each installment payment of such tax. In the case of a deficiency to which
				paragraph (4) applies, interest with respect to such deficiency which is
				assigned under the preceding sentence to any installment the date for payment
				of which has arrived on or before the date of the assessment of the deficiency,
				shall be paid upon notice and demand from the Secretary.
								(6)Net tax
				liability for deemed subpart F inclusionsFor purposes of this subsection—
									(A)In
				generalThe net tax liability described in paragraph (1) with
				respect to any United States shareholder for any taxable year is the excess (if
				any) of—
										(i)such taxpayer’s
				net income tax for the taxable year, over
										(ii)such taxpayer’s
				net income tax for such taxable year determined as if the elections under
				subsection (b)(2) with respect to 1 or more controlled foreign corporations had
				not been made.
										(B)Net income
				taxThe term net income tax means the net income tax
				(as defined in section 38(c)(1)) reduced by the credit allowed under section
				38.
									(e)Special
				rulesFor purposes of this section—
								(1)ElectionsAny
				election under subsection (a), (b)(2), or (d)(1) shall be made not later than
				the due date (including extensions) for the return of tax for the taxable year
				for which made and shall be made in such manner as the Secretary may
				provide.
								(2)Section not to
				apply to noncontrolled section 902 corporations treated as
				CFCsNo election may be made under subsection (a) with respect to
				a controlled foreign corporation which was a noncontrolled section 902
				corporation which a United States shareholder elected under section 245A(b) to
				treat as a controlled foreign corporation.
								(3)Pro rata
				shareA shareholder's pro rata share of any earnings and profits
				shall be determined in the same manner as under section
				951(a)(2).
								
				(b)Conforming
			 amendments
					(1)Clause (vi) of
			 section 56(g)(4)(C), as amended by this Act, is amended—
						(A)by striking
			 965 and inserting 965(b), and
						(B)by inserting and inclusions after
			 certain
			 distributions in the heading thereof.
						(2)Paragraph (2) of
			 section 6601(b) is amended—
						(A)by striking
			 section 6156(a) in the matter preceding subparagraph (A) and
			 inserting section 965(d)(1) or 6156(a), and
						(B)by striking
			 section 6156(b) in subparagraph (A) and inserting section
			 965(d)(2) or 6156(b), as the case may be.
						(3)The table of
			 section for subpart F of part III of subchapter N of chapter 1 is amended by
			 striking the item relating to section 965 and inserting the following:
						
							
								Sec. 965. Treatment of deferred foreign income upon transition
				to participation exemption system of
				taxation.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2012, and to taxable years of United States shareholders
			 with or within which such taxable years of foreign corporations end.
				IIOther
			 international tax reforms
			AModifications of
			 subpart F
				201.Treatment of
			 low-taxed foreign income as subpart F income
					(a)In
			 generalSubsection (a) of
			 section 952 is amended by redesignating paragraphs (3), (4), and (5) as
			 paragraphs (4), (5), and (6), respectively, and by inserting after paragraph
			 (2) the following new paragraph:
						
							(3)low-taxed income (as defined under
				subsection
				(e)),
							.
					(b)Low-Taxed
			 incomeSection 952 is amended by adding at the end the following
			 new subsection:
						
							(e)Low-Taxed
				income
								(1)In
				generalFor purposes of
				subsection (a), except as provided in paragraph (2), the term low-taxed
				income means, with respect to any taxable year of a controlled foreign
				corporation, the entire gross income of the controlled foreign corporation
				unless the taxpayer establishes to the satisfaction of the Secretary that such
				income was subject to an effective rate of income tax (determined under rules
				similar to the rules of section 954(b)(4)) imposed by a foreign country in
				excess of one-half of the highest rate of tax under section 11(b) for taxable
				years of United States corporations beginning in the same calendar year as the
				taxable year of the controlled foreign corporation begins.
								(2)Exception for
				qualified business incomeFor purposes of paragraph (1),
				qualified business income—
									(A)shall be taken
				into account in determining the effective rate of income tax at which the
				entire gross income of the controlled foreign corporation is taxed, but
									(B)the amount of
				gross income treated as low-taxed income under paragraph (1) shall be reduced
				by the amount of the qualified business income.
									(3)Qualified
				business incomeFor purposes of this subsection—
									(A)In
				generalThe term qualified business income means,
				with respect to any controlled foreign corporation, income derived by the
				controlled foreign corporation in a foreign country but only if—
										(i)such income is
				attributable to the active conduct of a trade or business of such corporation
				in such foreign country,
										(ii)the corporation
				maintains an office or fixed place of business in such foreign country,
				and
										(iii)officers and
				employees of the corporation physically located at such office or place of
				business in such foreign country conducted (or significantly contributed to the
				conduct of) activities within the foreign country which are substantial in
				relation to the activities necessary for the active conduct of the trade or
				business to which such income is attributable.
										(B)Exception for
				intangible incomeFor purposes of subparagraph (A), qualified
				business income of a controlled foreign corporation shall not include
				intangible income (as defined in section 250(c)(3)).
									(4)Determination of
				effective rate of foreign income tax and qualified business income
									(A)Country-by-country
				determinationFor purposes of determining the effective rate of
				income tax imposed by any foreign country under paragraph (1) and qualified
				business income under paragraph (3), each such paragraph shall be applied
				separately with respect to—
										(i)each foreign
				country in which a controlled foreign corporation conducts any trade or
				business, and
										(ii)the entire gross
				income and qualified business income derived with respect to such foreign
				country.
										(B)Treatment of
				lossesFor purposes of determining the effective rate of income
				tax imposed by any foreign country under paragraph (1)—
										(i)such effective
				rate shall be determined without regard to any losses carried to the relevant
				taxable year, and
										(ii)to the extent the
				income of the controlled foreign corporation reduces losses in the relevant
				taxable year, such effective rate shall be treated as being the effective rate
				which would have been imposed on such income without regard to such
				losses.
										(5)Deductions to be
				taken into accountThe gross income of a controlled foreign
				corporation taken into account under this subsection shall be reduced, under
				regulations prescribed by the Secretary, so as to take into account deductions
				(including taxes) properly allocable to such
				income.
								.
					(c)Conforming
			 amendments
						(1)Subsection (a) of section 952 is
			 amended—
							(A)by striking
			 paragraph (4) in the next to last sentence and inserting
			 paragraph (5), and
							(B)by striking
			 paragraph (5) in the last sentence and inserting
			 paragraph (6).
							(2)Subsection (d) of
			 section 952 is amended by striking subsection (a)(5) and
			 inserting subsection (a)(6).
						(3)Paragraphs (1) and
			 (2) of section 999(c) are each amended by striking section
			 952(a)(3) and inserting section 952(a)(4).
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2012, and to taxable years of United States shareholders
			 with or within which such taxable years of foreign corporations end.
					202.Permanent
			 extension of look-thru rule for controlled foreign corporations
					(a)In
			 generalSection 954(c)(6)(C) is amended by striking and
			 before January 1, 2012,.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2011, and to taxable years of United States shareholders
			 with or within which such taxable years of foreign corporations end.
					203.Permanent
			 extension of exceptions for active financing income
					(a)Exception from
			 insurance incomeSection 953(e)(10) is amended—
						(1)by striking
			 and before January 1, 2012,, and
						(2)by striking the
			 last sentence.
						(b)Exception from
			 foreign personal holding company incomeSection 954(h)(9) is
			 amended by striking and before January 1, 2012,.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2011, and to taxable years of United States shareholders
			 with or within which such taxable years of foreign corporations end.
					204.Foreign base
			 company income not to include sales or services income
					(a)RepealParagraphs
			 (2) and (3) of section 954(a) are repealed.
					(b)Conforming
			 amendments
						(1)Section 954(d) is
			 amended by adding at the end the following new paragraph:
							
								(5)TerminationThis
				subsection shall not apply to taxable years of foreign corporations beginning
				after December 31, 2012, and to taxable years of United States shareholders
				with or within which such taxable years of foreign corporations
				end.
								.
						(2)Section 954(e) is
			 amended by adding at the end the following new paragraph:
							
								(3)TerminationThis
				subsection shall not apply to taxable years of foreign corporations beginning
				after December 31, 2012, and to taxable years of United States shareholders
				with or within which such taxable years of foreign corporations
				end.
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2012, and to taxable years of United States shareholders
			 with or within which such taxable years of foreign corporations end.
					BModifications
			 related to foreign tax credit
				211.Modification
			 of application of sections 902 and 960 with respect to post-2012
			 earnings
					(a)Section 902 not
			 To apply to dividends from post-2012 earningsSection 902 is
			 amended by redesignating subsection (d) as subsection (e) and by inserting
			 after subsection (c) the following new subsection:
						
							(d)Section not To
				apply to dividends from post-2012 earnings
								(1)In
				generalThis section shall not apply to the portion of any
				dividend paid by a foreign corporation to the extent such portion is made out
				of earnings and profits of the foreign corporation (computed in accordance with
				sections 964(a) and 986) accumulated in taxable years beginning after December
				31, 2012.
								(2)Coordination
				with distributions from pre-2013 earnings and profitsFor
				purposes of this section—
									(A)Ordering ruleAny distribution in a taxable year
				beginning after December 31, 2012, shall be treated as first made out of
				earnings and profits of the foreign corporation (computed in accordance with
				sections 964(a) and 986) accumulated in taxable years beginning before January
				1, 2013.
									(B)Post-1986
				undistributed earningsPost-1986 undistributed earnings shall not
				include earnings and profits described in paragraph
				(1).
									
					(b)Determination
			 of section 960 credit on current year basisSection 960 is
			 amended by adding at the end the following new subsection:
						
							(d)Deemed paid
				credit for subpart F inclusions attributable to post-2012 earnings
								(1)In
				generalFor purposes of this
				subpart, if there is included in the gross income of a domestic corporation any
				amount under section 951(a)—
									(A)with respect to any controlled foreign
				corporation with respect to which such domestic corporation is a United States
				shareholder, and
									(B)which is attributable to the earnings and
				profits of the controlled foreign corporation (computed in accordance with
				sections 964(a) and 986) accumulated in taxable years beginning after December
				31, 2012,
									then
				subsections (a), (b), and (c) shall not apply and such domestic corporation
				shall be deemed to have paid so much of such foreign corporation’s foreign
				income taxes as are properly attributable to the amount so included.(2)Foreign income
				taxesFor purposes of this subsection, the term foreign
				income taxes means any income, war profits, or excess profits taxes paid
				or accrued by the controlled foreign corporation to any foreign country or
				possession of the United States.
								(3)RegulationsThe Secretary shall provide such
				regulations as may be necessary or appropriate to carry out the provisions of
				this
				subsection.
								.
					212.Separate
			 foreign tax credit basket for foreign intangible income
					(a)In
			 generalParagraph (1) of section 904(d) is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by adding
			 at the end the following:
						
							(C)foreign
				intangible income (as defined in paragraph
				(2)(J)).
							.
					(b)Foreign
			 intangible income
						(1)In generalSection 904(d)(2) is amended by
			 redesignating subparagraphs (J) and (K) as subparagraphs (K) and (L) and by
			 inserting after subparagraph (I) the following:
							
								(J)Foreign intangible incomeFor purposes of this section—
									(i)In generalThe term foreign intangible
				income has the meaning given such term by section 250(c).
									(ii)CoordinationPassive category income and general
				category income shall not include foreign intangible
				income.
									
						(2)General
			 category incomeSection 904(d)(2)(A)(ii) is amended by inserting
			 or foreign intangible income after passive category
			 income.
						(c)Effective dates
						(1)In generalThe amendments made by this section shall
			 apply to taxable years beginning after December 31, 2012.
						(2)Transitional ruleFor
			 purposes of section 904(d)(1) of the Internal Revenue Code of 1986 (as amended
			 by this Act)—
							(A)taxes carried from
			 any taxable year beginning before January 1, 2013, to any taxable year
			 beginning on or after such date, with respect to any item of income, shall be
			 treated as described in the subparagraph of such section 904(d)(1) in which
			 such income would be described without regard to the amendments made by this
			 section, and
							(B)any carryback of
			 taxes with respect to foreign intangible income from a taxable year beginning
			 on or after January 1, 2013, to a taxable year beginning before such date shall
			 be allocated to the general income category.
							213.Inventory
			 property sales source rule exceptions not to apply for foreign tax credit
			 limitation
					(a)In
			 generalSection 904 is amended by redesignating subsection (l) as
			 subsection (m) and by inserting after subsection (k) the following new
			 subsection:
						
							(l)Inventory
				property sales source rule exceptions not To applyAny amount
				which would be treated as derived from sources without the United States by
				reason of the application of section 862(a)(6) or 863(b)(2) for any taxable
				year shall be treated as derived from sources within the United States for
				purposes of this
				section.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					CAllocation of
			 interest on worldwide basis
				221.Acceleration
			 of election to allocate interest on a worldwide basisSection 864(f)(6) is amended by striking
			 December 31, 2020 and inserting December 31,
			 2012.
				
